—In an action to recover damages for personal injuries, etc., the plaintiffs appeal from an order of the Supreme Court, Nassau County (Wager, J.), dated August 2, 1991, which denied their motion for a unified trial on the issue of liability and damages.
Ordered that the appeal is dismissed as academic, without costs or disbursements.
The defendant has been granted summary judgment dis*218missing the complaint (see, Papadopoulos v Gardner’s Vil., 198 AD2d 216 [decided herewith]). Bracken, J. P., Rosenblatt, Copertino and Pizzuto, JJ., concur.